Order entered March 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00105-CV

     UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                             V.

                              ELLEN S. VITETTA, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-09146

                                         ORDER
       Before the Court is appellee’s March 28, 2019 unopposed motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than April 15, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE